UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                             No. 96-1285



ANTHONY LAWRENCE MCLEAN,

                                            Plaintiff - Appellant,

          versus

THOMAS HARRIS; ANNETTE DELLAROCCA; VALUJET
AIRLINES,

                                           Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. T. S. Ellis, III, District
Judge. (CA-95-1373-A)


Submitted:   June 20, 1996                 Decided:   June 28, 1996


Before HALL, WILKINS, and HAMILTON, Circuit Judges.

Affirmed by unpublished per curiam opinion.


Anthony Lawrence McLean, Appellant Pro Se. John Craig Weller,
FILLER, WELLER & TELLO, P.C., Alexandria, Virginia, for Appellees.

Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals from the district court's order denying

relief in his employment discrimination action. We have reviewed

the record and the district court's opinion and find no reversible

error. Accordingly, we affirm on the reasoning of the district

court. McLean v.   Harris, No. CA-95-1373-A (E.D. Va. Dec. 14,
1995). We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                                           AFFIRMED




                                2